Citation Nr: 1615957	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  15-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation greater than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to July 15, 2010 for the grant of service connection for PTSD.

3. Entitlement to an effective date prior to July 15, 2010 for entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In a March 2016 written statement submitted to the VA, the Veteran requested to withdraw all of his pending appeals; there are no questions of fact or law on these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for an initial evaluation greater than 70 percent for PTSD, an effective date prior to July 15, 2010 for the grant of service connection for PTSD, and an effective date prior to July 15, 2010 for entitlement to individual unemployability; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In March 2016 the Veteran submitted a request in writing to withdraw all of his pending appeals, including entitlement to an effective date prior to July 15, 2010 for service connection for PTSD and entitlement to TDIU.  The Veteran also indicated he was satisfied with the rating assigned for PTSD as of July 15, 2010.  As the Veteran has withdrawn his appeal on the issues of entitlement to an initial evaluation greater than 70 percent for PTSD, entitlement to an effective date prior to July 15, 2010 for the grant of service connection for PTSD, and entitlement to an effective date prior to July 15, 2010 for entitlement to individual unemployability, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to an initial evaluation greater than 70 percent for PTSD is dismissed.

The appeal in the matter of entitlement to an effective date prior to July 15, 2010 for the grant of service connection for PTSD is dismissed.

The appeal in the matter of entitlement to an effective date prior to July 15, 2010 for entitlement to individual unemployability is dismissed.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


